       Case 2:20-mj-01341-DUTY Document 25 Filed 04/30/20 Page 1 of 1 Page ID #:143

  Date Approved:     4/30/2020            Extension: 213-894-0756
                                                                                           i a _ .~ i~
  gy. Valerie L. Makarewicz
      ❑ PSA Officer (for material witness only) ~ AUSA

  Signature:    ~'        ~__
                                                                              ~~~~~       30 ~ is t
                                                UNITED STATES DISTRICT ~0, `'~"t ~ t. ~ , ~ -
                                               CENTRAL DISTRICT OF CAI,.~~i~ ~~
  UNITED STATES OF AMERICA                                                 CAS~'NU1kIBEK.____ .o...
                                                           PL~rr[~F, I                               20-mj-01341-DUTY

 Keith Lawrence Middlebrook
                                                                             AFFIDAVIT OF SURETY(NO JUSTIFICATION

                                                      D~PLNDA1vT(S).


    1,the undersigned surety, state nn oath thatI permanently reside within thejurisdiction ofthe United States District Court
for the Central District of California at the address indicated below or in (City, State):


    I further state thatI understand the provisions ofthe bond executed by the above-named defendant for which this affidavit
supports, and I agree to be bound as a condition ofthis bond by the provisions ofLocal Criminal Rule 46-6 as set forth at the
bottom ofthis document and further acknowledge and agree that I and my personal representatives are bound as a condition
of this bond,jointly and severally with. the defendant and other sureties, to pay to the United States of America the sum of
g 100,000                    in the event that the bond is forfeited.

   i further understand that it is my obligation to inform the Court and counsel of any change in residence address or
employment of the defendant immediately upon becoming aware of such fact.

    I further agree and ~uiderstand that, unless otherwise ordered by the Court, the bond for which this affidavit supports is
a continuing bond (including any proceeding on appeal or review)which shall continue in tixll force and effect until such time
as the undersigned is duly exonerated by Order ofthe Court.

    I declare under the penalty of perjury that the foregoing is true and correct. Executed on this                            ~` _day of

                                           E
      ~`~'~C~;r          ~ - F`~~IC~G~~~~~                                        XXX-XX-                                  ~>~ J'
    Name of Surety                                                            Social Security Number of Surety (Last 4 digits only)


    Signature of Surety                                                       Address of Surety

                                                                                      d~rc.~a~~1 v~o~-
    Relationship of Surety                                                      ity, State, Zip Code


Local CriminalRule 46-6
    Bond -Summary ildjiedicarion ofObligation
A band or undertaking presentedfarfiling shall contain consent of the principal aru~ surety that, in case ofdefault or conhunacy on the part ofthe
principal or surety, the Court, upon ten (10) days notice, may render ajudgment summarily in accordance with the obligation undertaken and issue a
writ ofexecution upon sa~ch judgment. An indemnitee or parry in interest seeking ajudgment nn a bond or undertaking shat!proceed by Motionfor
Sun:n:ary Adjudication ofObligation and Execution. Service may be made on a corporate siu•ety as provided in 31 U.S.C.§9306.




CR-04(02/09)                                     AFFIDAVIT 0['SURETY(NO JUSTIFICA"I'ION)
